FOR PUBLICATION
                                                        FILED
                                                      Dec 05 2012, 9:07 am


                                                             CLERK
                                                           of the supreme court,
                                                           court of appeals and
                                                                  tax court




ATTORNEY FOR APPELLANTS:                     ATTORNEY FOR APPELLEE:

ELDEN E. STOOPS, JR.                         M. JOSH PETRUNIW
North Manchester, Indiana                    Wabash, Indiana


                            IN THE
                  COURT OF APPEALS OF INDIANA

IN RE THE ADOPTION OF K.S., A Minor Child: )
                                           )
A.S. AND D.S.,                             )
                                           )
      Appellants-Petitioners,              )
                                           )
             vs.                           )         No. 85A04-1205-AD-243
                                           )
C.Z.,                                      )
                                           )
      Appellee-Respondent.                 )


                   APPEAL FROM THE WABASH CIRCUIT COURT
                     The Honorable Robert R. McCallen III, Judge
                           Cause No. 85C01-1112-AD-29



                                  December 5, 2012

                            OPINION - FOR PUBLICATION

RILEY, Judge
                             STATEMENT OF THE CASE

       Appellants-Petitioners, D.S. (Father) and A.S. (Stepmother) (collectively,

Appellants), appeal the trial court’s denial of their Verified Petition for Adoption of the

minor child, K.S.

       We reverse and remand for further proceedings.

                                         ISSUE

       Appellants raise two issues on appeal, which we consolidate and restate as:

Whether the trial court erred in concluding that the natural mother’s consent to the

adoption of her minor child by Stepmother was required.

                       FACTS AND PROCEDURAL HISTORY

       Father and C.P. (Mother) are the parents of K.S., born on January 4, 2005. On

January 27, 2006, Father and Mother’s marriage was dissolved, with the parents being

granted joint legal custody and Father receiving physical custody. Mother was granted

visitation “as is agreed to between the parties from time to time.” (Appellant’s App. p.

14). While the trial court did not enter a support order for K.S., the parties agreed that

Mother “shall be responsible for assisting [Father] with the expenses related to the care

and upbringing of the parties’ minor child.” (Appellant’s App. p. 14). On December 3,

2009, Father filed a verified petition for support, which was granted by the trial court on

January 11, 2010, setting a support order in the amount of forty dollars per week and

making the order retroactive to the date of filing. On October 11, 2010, Father married

Step-Mother.



                                            2
      From January to November 2010, Mother was employed either full-time or part-

time. After November 2010, Mother was placed on bed rest due to complications related

to her pregnancy.    In September 2011, Mother gained full-time employment again,

however, she resigned from her position the following month because she claimed that

her daycare expenses for her two younger children would exceed her wages. At no point

did Mother pay anything towards her support order for K.S. On May 4, 2012, the trial

court held Mother in contempt for failing to pay child support. The trial court determined

“[h]er arrears [to be] likely in excess of $10,000” and also sanctioned her to pay $500

towards Father’s attorney fees. (Appellant’s App. p. 20).

      Between April 2009 and January 2010, Mother did not visit K.S. Throughout

2010, Mother had sporadic visitation with K.S.: there were no overnight visits and she

averaged eleven and one half hours of visitation per month. In 2011, Mother averaged

nineteen and three-quarters hours of visitation per month, which included eight overnight

visits. During the first three months of 2012, no visits occurred between Mother and K.S.

      During the eight overnight visitations, Mother tried to plan something special, like

slumber parties or movies. She took K.S. to Halloween activities at the Zoo and bought

her Holiday and birthday gifts. In April 2011, Mother took K.S. on a family trip to the

Indiana Dunes. While other family members paid for Mother’s and K.S.’s trip, Mother

purchased souvenirs and candy for K.S.

      On December 19, 2011, Father and Step-Mother filed a verified petition for

adoption and affidavit and request to terminate Mother’s parental rights to K.S. In their

petition, Appellants requested the trial court to waive Mother’s consent to the adoption


                                            3
pursuant to Ind. Code § 31-19-9-8. On March 19, 2012, after a hearing, the trial court

held that Appellants “have failed to prove by clear, cogent, and indubitable evidence that

the [Mother’s] consent is not required.” (Appellant’s App. p. 12).

       Appellants now appeal. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

       Appellants contend that the trial court erred in denying their petition for adoption

when it concluded that Mother’s consent for the adoption of her minor child is required

pursuant to Indiana Code section 31-19-9-8.

       When reviewing the trial court’s ruling in an adoption proceeding, we will not

disturb that ruling unless the evidence leads to but one conclusion, and the trial court

reached the opposite conclusion. In Re Adoption of M.A.S., 815 N.E.2d 216, 218 (Ind.

Ct. App. 2004). We will not reweigh the evidence, but instead will examine the evidence

most favorable to the trial court’s decision together with reasonable inferences drawn

therefrom, to determine whether sufficient evidence exists to sustain the decision. Id.

The decision of the trial court is presumed to be correct, and it is the appellant’s burden to

overcome that presumption. Id.

       The most protected status in any adoption proceeding is that of the natural parent.

Stout v. Tippecanoe Co. Dept. of Public Welfare, 395 N.E.2d 444, 449 (Ind. Ct. App.

1979). Recognizing the fundamental importance of the parent-child relationship, our

courts have strictly construed the statute to preserve that relationship. Id. However, even

the status of natural parent, though a material consideration, is not one which will void all




                                              4
others, and under carefully enumerated circumstances, the statute allows the trial court to

dispense with parental consent and allow adoption of the child.

       Indiana Code section 31-19-11-1 provides that the trial court “shall grant the

petition for adoption and enter an adoption decree” if the trial court hears evidence and

finds, in part, that “the adoption requested is in the best interest of the child” and “proper

consent, if consent is necessary, to the adoption has been given.” According to Indiana

Code section 31-19-9-8(a):

       Consent to adoption, which may be required under section 1 of this chapter,
       is not required from any of the following:

       ***

       (2) A parent of a child in the custody of another person if for a period of at
       least one (1) year the parent:

       ***

              (B) knowingly fails to provide for the care and support of the child
              when able to do so as required by law or judicial decree.

       ***

       (11) A parent if:
       (A) a petitioner for adoption proves by clear and convincing evidence that
       the parent is unfit to be a parent; and
       (B) the best interests of the child sought to be adopted would be served if
       the court dispensed with the parent’s consent.

Thus, Appellants were required to prove by clear and convincing evidence that Mother’s

consent was not required. See In Re Adoption of T.W., 859 N.E.2d 1215, 1217 (Ind. Ct.




                                              5
App. 2006).1     The provisions of Indiana Code section 31-19-9-8 are written in the

disjunctive; therefore they each provide independent grounds for dispensing with parental

consent.    In re Adoption of T.W., 859 N.E.2d 1215, 1218 (Ind. Ct. App. 2006).

Regardless of which provision is relied upon, adoption is granted only if it is in the best

interests of the child. I.C. § 31-19-11-1(a).

       Appellants now contend that despite receiving an income in 2010 and part of

2011, Mother willfully failed to financially support her minor child and therefore her

consent to the adoption is no longer required. “A petitioner for adoption must show that

the non-custodial parent had the ability to make the payments which he failed to make.”

See In Re Adoption of Augustyniak, 505 N.E.2d 868, 873 (Ind. Ct. App. 1987), opinion on

reh’g, 508 N.E.2d 1307, 1309 (Ind. Ct. App. 1987), trans. denied; Matter of Adoption of

D.H. III, 439 N.E.2d 1376, 1378 (Ind. Ct App. 1982). The mere showing that Mother

had a regular income, standing alone, is not sufficient to indicate Mother’s ability to

provide support. See In Re Adoption of Augustyniak, 508 N.E.2d at 1309 (Proof of

employment and income are necessary components in determining the ability to provide

support, but they are not the only components). Rather, we have stated that

       To determine that ability, it is necessary to consider the totality of the
       circumstances. In addition to income, it is necessary to consider whether
       that income is steady or sporadic and what the non-custodial parent’s
       necessary and reasonable expenses were during the period in question.

In re adoption of K.F., 935 N.E.2d 282, 288 (Ind. Ct. App. 2010).



1
  Both parties allege—and we agree—that the trial court erred in requiring Appellants to prove the
statutory elements by “clear, cogent, and indubitable evidence.” See Appellants’ App. p. 12.


                                                6
       Here, the record reflects that Mother was employed between January and

November 2010, either full-time or part-time. After November 2010, Mother was placed

on bed rest due to complications related to her pregnancy and did not return to work until

September 2011. She resigned from her position the following month to stay at home

with her two younger children. On May 4, 2012, fifteen days before the order in the

adoption proceedings was issued, the trial court, after a hearing, held Mother in contempt

for failing to pay child support. In the contempt proceedings, the trial court determined

“[h]er arrears [to be] likely in excess of $10,000” and also sanctioned her to pay $500

towards Father’s attorney fees. (Appellant’s App. p. 20). As we have noted previously, a

trial court cannot hold a parent in contempt for failing to pay child support unless the

parent had the ability to pay and the failure to do so was willful. In re Paternity of

C.N.S., 901 N.E.2d 1102, 1106 (Ind. Ct. App. 2009). Therefore, because Mother was

found in contempt a mere fifteen days prior to the hearing in the instant cause, we must

necessarily find that Mother had the ability to financially support K.S. and willfully failed

to do so. Because the child support order was issued on January 11, 2010 and made

retroactive to December 3, 2009 and the petition for adoption was filed on December 19,

2011, Mother willfully failed to pay support for more than one year. See I.C. § 31-19-9-

8(a)(2)(B).2

       Mother points to our decision in M.W. v. A.W. (In re N.W.), 933 N.E.2d 909, 914

(Ind. Ct. App. 2010), adopted in M.W. v. A.W. (In re N.W.), 941 N.E.2d 1042 (Ind. 2011),

2
  Although the contempt order did not indicate the time period for which Mother failed to pay child
support, Mother testified during the adoption proceedings that she had never financially contributed to
K.S.’s support.


                                                  7
which held that a parent’s duty to support a minor child can be defined in nonmonetary

terms. As such, Mother references the trips they made and the gifts she purchased.

While we agree with Mother’s interpretation of In re N.W., we find the case not

dispositive in the instant situation. In N.W., mother was not subject to a judicial decree to

pay child support; in fact, the trial court explicitly concluded that mother had a negative

child support obligation. Id. As a result, we determined that “even though no court order

to pay child support may exist, [m]other still had a duty to support N.W. However,

because the trial court already determined that [m]other’s child support is negative, this

‘duty of support’ might be defined in nonmonetary terms.” Id. To the contrary, here,

Mother was subject to and found to be in contempt of a monetary child support order.

         Nevertheless, we are mindful that a petition for adoption is not automatically

granted following a showing that a natural parent failed to provide support when able to

do so.     Once the statutory requirements are met, the court may then look to the

arrangement which will be in the best interest of the child. Id. The purpose of Indiana’s

adoption statutes is to protect and promote the welfare of children by providing them with

stable family units. Id. On occasion we have observed that the relationship between

parent and child is a bundle of human rights of such fundamental importance that

adoption statutes, being in derogation of the common law, should be strictly construed in

favor of a worthy parent and the preservation of such relationship.          Id. at 914-15.

However, in evaluating the parent-child relationship, the best interest of the child is

paramount and our main concern should lie with the effect of the adoption on the reality

of the minor child’s life. Id. at 915.


                                             8
       During the instant proceedings, the parties and the trial court focused on the

statutory requirements to waive Mother’s consent to the adoption of K.S. by Step-

Mother. Specifically, the trial court noted on the record “the only issue today is consent.

[] so, we’ll solve that today and then decide where we go from there.” (Transcript p. 4)

The parties did not present any evidence with regard to the impact of the adoption on

K.S.’s life and whether the severance of her ties with Mother would be in K.S.’s best

interest. Therefore, we remand to the trial court to determine whether the adoption will

be in K.S.’s best interest. See I.C. § 31-19-11-1(a).

                                      CONCLUSION

       Based on the foregoing, we conclude that Mother’s consent to the adoption of her

minor child by Stepmother was not required.             However, we remand for further

proceedings to determine whether the adoption is in K.S.’s best interest.

       Reversed and remanded for further proceedings.

BAILEY, J. and CRONE, J. concur




                                             9